


AKAMAI TECHNOLOGIES, INC.
8 CAMBRIDGE CENTER
CAMBRIDGE, MA 02142


August 7, 2012


Mr. Paul Sagan
5 Sunset Ridge
Lexington, MA 02421


Re: Amendment to Employment Agreement


Dear Paul:


In accordance with Section 9 of your July 22, 2010 Employment Agreement with
Akamai Technologies, Inc. (the “Company”), the following sets forth certain
amendments thereto.


Subsection (iii) of Section 5(c) is hereby amended in its entirety to read as
follows:


notwithstanding anything to the contrary in any current or future grant
agreement governing the award of restricted stock units or similar equity awards
and in no way diminishing your existing rights under any such agreement, you
shall be entitled to (A) 100% vesting of all unvested restricted stock units
(other than those restricted stock units or similar equity awards that vest only
upon the achievement of performance targets based on periods of one year or
longer (e.g., your 3-year cumulative performance based-vesting RSUs) (“Long-Term
Performance RSUs”)) held by you on the date of termination and (B) pro-rated
vesting of any then-unvested Long-Term Performance RSUs as follows: the number
of Long-Term Performance RSUs that vest shall be equal to 100% of the
then-outstanding number of unvested Long-Term Performance RSUs issuable upon
achievement of target level performance of applicable metrics, pro rated based
on the percentage of the vesting period that has elapsed as of the closing date
of the Change of Control since the grant date of the Long-Term Performance RSUs
(e.g., if the closing date of the Change of Control were April 1, 2020 and the
vesting date for a three year vesting period was October 1, 2021, then the
number of Long-Term Performance RSUs that vest would be 50% of the Long-Term
Performance RSUs that would vest at target performance (18 months/36 months =
50%))(provided that no termination of employment following the Change of Control
shall be required for the Long-Term Performance RSUs described in (B) to vest);
and


Section 5(i) is hereby amended in its entirety to read as follows:


Any payments or benefits to be paid under this Section 5 (other than under
Section 5(c)) shall be paid within sixty (60) days after the date of your
termination, provided you (or, in the event of your death, an authorized
representative of your estate) have executed the separation agreement providing
for a release of claims and such release has become effective within such 60
days; provided that if such the last day of such sixty day period occurs in the
calendar year after the calendar year of termination, the payments and benefits
shall be made no earlier than January 1 of such subsequent calendar year. Any
payments or benefits to be paid under Section 5(c) shall be paid within five
days after the date of your termination and vesting acceleration shall be
effective immediately upon termination of employment. Any payments under this
Section 5 (or any other payments to be made to you under any other agreement
with the Company on the account of your termination of employment) shall also be
subject to Appendix A attached hereto. Any payments under this Letter Agreement
shall be paid less applicable withholdings for taxes and other deductions
required by law.


Section 5A, entitled “Golden Parachute Excise Taxes,” is hereby deleted in its
entirety such that the gross up payment provisions therein shall no longer
apply.


    






--------------------------------------------------------------------------------




Except as set forth herein, the terms of the Employment Agreement, as previously
amended, remain in full force and effect, without amendment. Please sign below
to indicate your acceptance of the terms of this amendment to your Employment
Agreement.


Very truly yours,


AKAMAI TECHNOLOGIES, INC.




By: /s/ Melanie Haratunian
__________________________________
Melanie Haratunian
SVP - General Counsel




I accept the foregoing amendment to my Employment Agreement with the Company.




___ /s/ Paul Sagan __________________
Paul Sagan




Date: August 8, 2012




